Case 6:20-cv-00156-CEM-GJK Document 10 Filed 03/03/20 Page 1 of 4 PageID 54




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  (Orlando Division)
                         Case Number: 6:20-CV-00156-CEM-GJK

   JOHN DEATHERAGE,

          Plaintiff,

   v.

   EXPERIAN INFORMATION
   SOLUTIONS, INC.,

          Defendants.

          DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
               CERTIFICATE OF INTERESTED PERSONS AND
                 CORPORATE DISCLOSURE STATEMENT

         Defendant Experian Information Solutions, Inc. submits the following Certificate

  of Interested Persons and Corporate Disclosure Statement:

  1.     The name of each person, attorney, association of persons, firm, law firm,
         partnership, and corporation that has or may have an interest in a party to
         this action or in the outcome of this action -- including subsidiaries,
         conglomerates, affiliates, parent corporations, publicly-traded companies that
         own 10% or more of a party’s stock, and all other identifiable legal entities
         related to any party in the case:

         a.      Plaintiff John Deatherage;

         b.      Defendant Experian Information Solutions, Inc. (“Experian”). The ultimate
                 parent company of Experian is Experian plc. Experian plc owns 100 percent
                 of Experian. Experian plc is registered as a public company in Jersey,
                 Channel Islands, and is publicly traded on the London Stock Exchange. The
                 following companies are the US-based subsidiaries of Experian plc that are
                 not wholly owned:

                 i.     Central Source LLC

                 ii.    Online Data Exchange LLC
Case 6:20-cv-00156-CEM-GJK Document 10 Filed 03/03/20 Page 2 of 4 PageID 55




                 iii.    New Management Services LLC

                 iv.     VantageScore Solutions LLC

                 v.      Opt-Out Services LLC

          c.     Maria H. Ruiz, Kasowitz Benson Torres, LLP, counsel for Defendant
                 Experian.

  2.      The name of every other entity whose publicly-traded stock, equity, or debt
          may be substantially affected by the outcome of the proceedings:

          None known at this time.

  3.      The name of every other entity which is likely to be an active participant in the
          proceedings, including the debtor and members of the creditors’ committee
          (or twenty largest unsecured creditors) in bankruptcy cases:

          None known at this time.

  4.      The name of each victim (individual or corporate) of civil and criminal
          conduct alleged to be wrongful, including every person who may be entitled to
          restitution:

          None known at this time.



          I hereby certify that, except as disclosed above, I am unaware of any actual or

  potential conflict of interest involving the district judge and magistrate judge assigned to

  this case, and will immediately notify the Court in writing upon learning of any such

  conflict.
Case 6:20-cv-00156-CEM-GJK Document 10 Filed 03/03/20 Page 3 of 4 PageID 56




                                     Respectfully submitted;

                                     /s/ Maria H. Ruiz
                                     Maria H. Ruiz
                                     Florida Bar No. 182923
                                     KASOWITZ BENSON TORRES LLP
                                     1441 Brickell Avenue, Suite 1420
                                     Miami, FL 33131
                                     Telephone: (786) 587-1044
                                     Facsimile: (305) 675-2601

                                     Attorney for Defendant
                                     Experian Information Solutions, Inc.
Case 6:20-cv-00156-CEM-GJK Document 10 Filed 03/03/20 Page 4 of 4 PageID 57




                             CERTIFICATE OF SERVICE

        I hereby certify that on March 3, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served on the Plaintiff via United States mail as listed below:

   Mr. John Deatherage
   706 Palmer Street
   Orlando, FL 32801




                                            /s/ Maria H. Ruiz
                                            Maria H. Ruiz
                                            KASOWITZ BENSON TORRES LLP
                                            Attorney for Defendant
                                            Experian Information Solutions, Inc.
